The defendants demonstrated their prima facie entitlement to judgment as a matter of law by establishing, through competent medical evidence, that the plaintiffs condition did not result from the subject accident (see Scott v Martinez, 99 AD3d 984 [2012]; Enyah v Sherpa, 98 AD3d 993 [2012]). In opposition, the plaintiff failed to raise a triable issue of fact. The affidavit of the plaintiffs expert was conclusory on the issue of whether the plaintiffs condition was the result of the subject accident (see Barry v Future Cab Corp., 71 AD3d 710 [2010]; Piperis v Wan, 49 AD3d 840 [2008]). Accordingly, the defendants’ motion should have been granted. Skelos, J.P., Balkin, Chambers and Miller, JJ., concur.